Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claim 11/30/20.
Claim 1 is pending.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 11/30/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The drawings filed on 11/30/20 are accepted by the examiner.

Specification
7.	    The abstract of the disclosure is objected to because it contains a legal phraseology “comprises & comprising” in line 3 and in lines 6-8. Correction is required.  See MPEP 

Claim Objections
8.	Claim 1 is objected to because of the following informalities:  
9.	Claim 1 recites “a method of a user plane function” in preamble. 
Thus, the preamble fail to identify “who” , “where”, or “which component” is performing this management method.
The body recite:
-sending…” this step does not identify such method is performed by user plane function.
“determining… this step does not identify such method is performed by user plane function.
 “sending…”- this step does not identify such method is performed by  user plane function. 
When considering individual step or as a whole, one cannot identify “who” , “where”, or “which component(s)” is/are performing “a method of a user plane function”.
Thus, for clarity, it is suggested to insert, at least in the preamble, “who”, “where”, or “which component(s)” is performing “a method of a user plane function”.


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
11.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over by Liu et al. (hereinafter referred as Liu) US Patent Publication No. 8, 102, 877 B1, in view of McGregor et al. (hereinafter refereed as McGregor), US Patent Application Publication No. 2005/0163047 A1.
Regarding claim 1: Liu discloses a method of a user plane function (corresponds to NG-OSS 140) comprising:
receiving, from a session management function (corresponds to layer-specific requesting entities 160), a first message (corresponds to service request) for a data flow of a wireless device (See FIG. 3 & Para. 0078; the NG-OSS 140 receives a service request from layer-specific requesting entities 160); 
(See FIG. 3 & Para. 0078; the NG-OSS 140 sends notification relating to the service request); and 
determining an occurrence of an event based on the packets (See Para. 0247; determine whether a QoS event has occurred).
The 3GPP does not explicitly disclose sending packets for monitoring; 
However, McGregor from the same field of endeavor discloses sending packets for monitoring (See Para. 0009 & 0211; the MQoS-S 150 monitors packets received).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include sending packets for monitoring as taught by McGregor in the system of Liu to provide an optimum packet-based mobile service experience for consumers of mobile access (See Para. 0014; lines 3-4).


Conclusion
12.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

A. 	UEDA et al. 2021/0037411 A1 (Title: method and device, base station) (See abstract, Para. 0129, 0131 & 0135-0396).
B.	Han et al. 2021/0014722 A1 (Title: Communication method and apparatus) (See FIG. 1 & Para. 0028, 0036 & 0094).
C.	Chong et al. 2020/0374742 A1 (Title: Resource allocation method and apparatus) (See abstract, Para. 0003-0005 & 0027-0029).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076. The examiner can normally be reached M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/            Primary Examiner, Art Unit 2469